Citation Nr: 0837218	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-33 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon 
the need for the regular aid and attendance of another person 
or by reason of being housebound.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The veteran was beleaguered from December 1941 to April 1942, 
was a prisoner of war from April 1942 to August 1942, was in 
no casualty status from August 1942 to June 1945, and had 
service with the regular Philippine Army from June 1945 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for special monthly compensation based upon 
the need for regular aid and attendance of another person or 
by reason of being housebound.  

In September 2008, the Board granted the veteran's motion to 
advance his claim on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for ischemic heart 
disease, rated as 60 percent disabling.  Service connection 
is not in effect for any other disability.

2.  The veteran's service-connected ischemic heart disease 
does not render him permanently bedridden or so helpless as 
to be in need of regular aid and attendance.  He needs 
attendance with travel and requires some assistance with 
activities of daily living, but is able to ambulate 
independently, is generally independent in self-care, is able 
to feed himself, and while he is unable to travel great 
distances due to early fatigability, he is able to leave his 
house at his discretion.  He has no physical or mental 
incapacity requiring regular care or assistance against 
dangers in his daily environment.

3.  The veteran is not substantially confined to his house or 
its immediate premises.

CONCLUSION OF LAW

The criteria for special monthly compensation based upon the 
need for regular aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks special monthly compensation based upon the 
need for regular aid and attendance or by reason of being 
housebound.  Special monthly compensation at the aid and 
attendance rate is payable when the veteran is helpless or so 
nearly helpless that he requires the regular aid and 
attendance of another person.  38 C.F.R. § 3.350.  

Relevant factors for consideration as to the need for aid and 
attendance are inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his/her daily environment.  The term bedridden actually 
requires that the claimant remain in bed.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with the claimant's 
condition as a whole.  The evidence need only establish that 
the veteran is so helpless as to need regular aid and 
attendance, not constant need.  Determinations that the 
veteran is so helpless as to need regular aid and attendance 
will not be based solely upon an opinion that the veteran's 
condition requires the veteran to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  38 C.F.R. § 3.352(a).  The veteran must be unable to 
perform one of the enumerated disabling conditions, but the 
veteran's condition does not have to present all of the 
enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 
222 (1996).

A veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the aid and 
attendance rate.  38 U.S.C.A. § 1521(e) (West 2002); 38 
C.F.R. § 3.351(d) (2007).

A veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. 
§ 1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2007).

Service connection is in effect for ischemic heart disease, 
rated as 60 percent disabling.  Service connection is not in 
effect for any other disability.

The veteran asserts that he is entitled to special monthly 
compensation based upon both the need for the regular aid and 
attendance of another person, and as a result of being 
housebound.  In July 2008, he testified about his difficulty 
walking, stating that he was able to walk only with the 
assistance of another person, and described the trouble he 
has had with prostatic and rectal cancer, noting he had had a 
colostomy, as a result of which he required the assistance of 
another person for cleaning and maintenance.  He states that 
he needs assistance putting on his pants and shoes, and 
although he can feed himself, he is not able to prepare food 
for himself.  Finally, the veteran stated that he needs 
assistance with bathing.  He has not described any specific 
limitations relating to his service-connected ischemic heart 
disease.

Treatment records dated from August 2005 to March 2006 
reflect treatment for various service- and non-service-
connected conditions, including chronic obstructive pulmonary 
disease, pneumonia, atherosclerotic heart disease, diabetes 
mellitus, and prostatic and rectal cancer.  While the records 
show that the veteran requires assistance with some 
activities of daily living, including help with dressing, 
bathing, and preparing food, they do not show a need for 
regular aid and assistance with activities such as feeding.  
While the veteran asserts that he is no longer able to leave 
the house, the records show that the veteran is able to leave 
his home to attend medical appointments.  Additionally, while 
the veteran is unable to walk great distances, he has been 
shown to have a normal gait and to be able to independently 
ambulate.  Finally, the records show that the veteran is able 
to leave his home at his discretion, albeit with the 
assistance of another person.

The veteran underwent a VA Aid and Attendance or Housebound 
examination in December 2005.  He required the assistance of 
another individual to arrive for the examination, but was not 
hospitalized at the time of the examination.  The examiner 
noted that the veteran was not bedridden or wheelchair-ridden 
by his disabilities.  He was observed to have a normal gait.  
Physical examination revealed normal functioning of the upper 
extremities.  Examination of his lower extremities revealed 
no edema.  He was not in respiratory distress.  His heartbeat 
was regular in rate and rhythm, and there was no murmur 
audible.  It was noted that he was able to ambulate alone, 
without the assistance of another person.  His lower 
extremities otherwise did not result in any functional 
limitations.  He was able to leave the house to attend 
medical appointments, but was not able to travel for great 
distances, due to easy fatigability.

Clinical records dated in March 2006 show that following 
surgery for prostate and rectal cancer, he was ambulatory, 
though he experienced occasional shortness of breath on 
exertion and complained of difficulty in urination.

The veteran has notable limitations including an inability to 
work.  While the veteran has been noted to experience dyspnea 
with exertion and is unable to travel for great distances due 
to easy fatigability, he is able to walk unassisted for short 
distances.  He is able to leave the house at his discretion, 
with the attendance of another person.  Additionally, while 
the veteran needs assistance in bathing, dressing, and 
attending to the wants of nature, none of these limitations 
are the result of his service-connected ischemic heart 
disease, and the veteran remains able to use his upper 
extremities normally.  In addition, there is no indication 
that he requires assistance with feeding himself.  
Additionally, as the veteran reported that he lives at home 
with his son, he does not meet the criteria of confinement to 
a nursing home due to mental or physical incapacity.  The 
veteran thus does not meet the criteria to establish a 
factual need for aid and attendance of another person.  As 
the preponderance of the evidence demonstrates that the 
veteran is not in need of the regular aid and attendance of 
another person, special monthly compensation based upon the 
need for the regular aid and attendance of another person is 
not warranted.

The Board also finds that a preponderance of the evidence is 
against the claim for special monthly compensation by reason 
of being housebound.  The evidence does not show that the 
veteran is housebound.  In July 2008 testimony before the 
Board, the veteran stated that he was able to leave the house 
with the assistance of another person.  On VA examination and 
in numerous records of treatment, the veteran was shown able 
to leave the house whenever and as often as he liked, 
although he did require assistance.  While the veteran does 
have difficulty walking, he is not confined to his house by 
his disabilities.

The Board finds that the weight of the evidence does not show 
that the veteran meets the requirements for special monthly 
compensation based upon the need for regular aid and 
attendance or by reason of being housebound.  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2005 and November 
2005, and a rating decision in January 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER


Special monthly compensation based upon the need for aid and 
attendance or by reason of being housebound is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


